                                          Case 2:18-cv-06774-VAP-SK Document 17-8 Filed 01/10/19 Page 1 of 5 Page ID #:126




                                           1 Jonah A. Grossbardt (State Bar No. 283584)
                                             SRIPLAW, P.A.
                                           2 1801 Century Park East
                                             Suite 1100
                                           3 Los Angeles, CA 90067
                                             323.364.6565 – Telephone
                                           4 561.404.4353 – Facsimile
                                             jonah.grossbardt@sriplaw.com
                                           5
                                             Attorney for Plaintiff
                                           6 BRYAN E. GLYNN

                                           7
                                                                    UNITED STATES DISTRICT COURT
                                           8
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                           9
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10
                                               BRYAN E. GLYNN,                                   Case No.: 2:18-cv-06774-VAP (SKx)
                                          11
                                                                                Plaintiff,       DECLARATION OF BRYAN E.
                                          12                                                     GLYNN IN SUPPORT OF
                                               v.                                                APPLICATION FOR MOTION
                                          13                                                     FOR DEFAULT JUDGMENT
                                               LA LOUNGE LLC,                                    AGAINST LA LOUNGE LLC
                                          14
                                                                             Defendant.
                                          15

                                          16 I, Bryan E. Glynn, declare as follows:

                                          17         1.    I am a professional photographer who resides in Florida. I am the

                                          18 plaintiff in the above-referenced action. I create and license photographic images for

                                          19 various uses, including architecture, weddings, models, landscapes, concerts, sports

                                          20 and tabletop. I provide this declaration in support of Plaintiff’s Application for

                                          21
                                                                                             1
                                                                                                                     2:18-cv-06774-VAP-SK
                                          Case 2:18-cv-06774-VAP-SK Document 17-8 Filed 01/10/19 Page 2 of 5 Page ID #:127




                                           1 Default Judgment against Defendant LA Lounge LLC (“Motion”). The following is

                                           2 of my own personal knowledge, and if called as a witness in this matter, I could and

                                           3 would competently testify thereto.

                                           4         2.     Among my many copyrighted photographs are three images of cigars

                                           5 taken in 2015 and titled “150402pgpr0001-Edit”, “201208181adcer0001-edit”, and

                                           6 “20130708hul001-edit” (collectively the “Copyrighted Works”). I am the exclusive

                                           7 owner of the copyrights in and to the Copyrighted Works. To create these

                                           8 photographs, I invested hours of time and effort on the photo shoot itself and in later

                                           9 production enhancing the quality of the image.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10         3.     Effective as of January 21, 2017, I obtained a registration with the United

                                          11 States Copyright Office for a collection of photographic images entitled, “Cigar

                                          12 Photographs” (Registration Number VAu 1-271-409), which covers (among other

                                          13 images) the Copyrighted Works. Attached as Exhibit 1 to the Complaint filed on my

                                          14 behalf in this action is a true and accurate copy of the certificate of registration with

                                          15 the Copyright Office, identified as Registration Number VAu 1-271-409.

                                          16         4.     The Complaint in paragraph 11 is a true and accurate copy of the

                                          17 Copyrighted Works which were submitted (along with other photographs) with the

                                          18 application for registration that resulted in Registration Number VA 1-271-409 by the

                                          19 Copyright Office.

                                          20

                                          21
                                                                                           2
                                                                                                                      2:18-cv-06774-VAP-SK
                                          Case 2:18-cv-06774-VAP-SK Document 17-8 Filed 01/10/19 Page 3 of 5 Page ID #:128




                                           1        5.     I own all rights, title, and interest, including copyrights, in and to the

                                           2 Copyrighted Work.

                                           3        6.     I first learned of Defendant’s unauthorized use of my Copyrighted Works

                                           4 on August 9, 2017.

                                           5        7.     I have agreed to license my photographs for commercial uses on prior

                                           6 occasions for $3,000. I believe that this $3,000 number should be multiplied by four

                                           7 for a total of $12,000 per photograph to deter future infringement for a total statutory

                                           8 damages award of $36,000 for Defendant’s willful copyright infringement of my three

                                           9 photographs.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10        8.     The techniques that I use are difficult to execute effectively. My photos

                                          11 are made using special photography capture techniques to capture photographs from

                                          12 perspectives that would not otherwise be possible.

                                          13        9.     Significant technical attributes were required to make the Copyrighted

                                          14 Work including; image location scouting to identify potential photo locations, angles;

                                          15 and using advanced photo exposure control, both in-camera and via post-production

                                          16 software, to ensure a common brightness, contract, clarity, color temperature, color

                                          17 saturation, color tonality, and image noise reduction.

                                          18        10.    The typical range of fees I receive for licensing the right to make

                                          19 commercial use and display of one of my copyrighted photographs similar in quality

                                          20 and popularity to the Copyrighted Work is $3,000-$5,000.

                                          21
                                                                                           3
                                                                                                                       2:18-cv-06774-VAP-SK
                                          Case 2:18-cv-06774-VAP-SK Document 17-8 Filed 01/10/19 Page 4 of 5 Page ID #:129




                                           1         11.   Had Defendant LA Lounge LLC (“Defendant”) requested a license to

                                           2 reproduce and display the Copyrighted Works on its Website, I would have charged at

                                           3 least $3,000 per photograph for permission to use them on its website for a one-year

                                           4 term.

                                           5         12.   A significant portion of the revenue I generate from my photography

                                           6 work comes from licensing photos for secondary uses, such as the use made by

                                           7 Defendant. The ability of someone like Defendant to reproduce, distribute and display

                                           8 the Copyrighted Works for its own commercial benefit without compensation to me

                                           9 greatly impairs the market value of the Copyrighted Works since others competing
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 with that business, or in related business areas, will not want to obtain a license to my

                                          11 work if it is already associated with a competing business.

                                          12         13.   The Copyrighted Works have lost significant value to its scarcity by the

                                          13 widespread and continuing dissemination resulting from Defendant’s infringement.

                                          14         14.   I believe my damages to be $72,000 after considering a scarcity

                                          15 multiplier of 2 to the licensing fee of $36,000.

                                          16         15.   I consulted the Internet Archive Wayback Machine (the “Internet

                                          17 Archive”) at the following address website address:

                                          18 http://web.archive.org/web/20170511001748/http://www.lalounge.us/. A true and

                                          19 correct copy of the Internet Archive Wayback Machine is attached hereto and Marked

                                          20 Exhibit A.

                                          21
                                                                                          4
                                                                                                                     2:18-cv-06774-VAP-SK
                                          Case 2:18-cv-06774-VAP-SK Document 17-8 Filed 01/10/19 Page 5 of 5 Page ID #:130




                                           1         16.   The Internet Archive shows use of the Copyrighted Works going back to

                                           2 May 1, 2017.

                                           3         17.   The Copyrighted Works was taken down by Defendant sometime after

                                           4 April 4, 2018.

                                           5         18.   The Copyrighted Works was used for almost one year by Defendant

                                           6 without a license.

                                           7 I declare under penalty of perjury under the laws of the United States that the

                                           8 foregoing is true and correct. Executed this 7th day of January 2019, at Land         ,
                                                                                                                             O Lakes


                                               Florida.
                                           9
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10                                                 BRYAN E. GLYNN

                                          11

                                          12

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21
                                                                                         5
                                                                                                                   2:18-cv-06774-VAP-SK
